Citation Nr: 1709649	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  00-14 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of heat stroke.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder (PTSD) and originally claimed as a nervous disorder). 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a personality disorder. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

5.  Entitlement to service connection for cardiovascular disease, to include as secondary to PTSD.



REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to October 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2000 and January 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In September 2002, the Veteran testified at a Board hearing by videoconference before the undersigned Veterans Law Judge (VLJ) regarding the issues of entitlement to service connection for PTSD, an acquired psychiatric disorder other than PTSD, and residuals of heat stroke.  In May 2007, the Veteran testified before another VLJ regarding the issues of entitlement to service connection for PTSD, an acquired psychiatric disorder other than PTSD, heat stroke, and cardiovascular disease, and entitlement to TDIU. 

The issues listed on the title page of the present decision were previously denied by the Board in November 2007 decisions.  Specifically, the Veteran's claims for service connection for residuals of heat stroke and PTSD were denied in a decision adjudicated by a panel of three Veterans Law Judges and, in a separate single-judge decision, the issue of entitlement to service connection for cardiovascular disease, to include as secondary to PTSD, was denied.  The Veteran appealed both decisions to the United State Court of Appeals for Veterans Claims (Court). 

In November 2009, the Court granted the parties' (Veteran and the Secretary of Veterans' Affairs) joint motions for remand (JMRs) and vacated the November 2007 decisions as to Board's denials of service connection for residuals of heat stroke, PTSD and cardiovascular disorder, to include as secondary to PTSD.  The remanded issues of whether new and material evidence had been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, other than PTSD, and entitlement to TDIU, were left undisturbed by the Court. 

In January 2011, the Board issued a decision denying entitlement to service connection for residuals of heat stroke.  At that time, the Board also remanded the issues of entitlement to service connection for PTSD and entitlement to service connection for cardiovascular disease, to include as secondary to PTSD.

In August 2011, the Court granted a Joint Motion for Remand (JMR) of the Parties, vacated the January 2011 decision as to the issue of entitlement to service connection for residuals of heat stroke, and remanded that matter back to the Board for action consistent with the terms of the JMR.

In August 2014, the Veteran testified before the undersigned in support of the current appeal.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic record.

In April 2015, the Board remanded the appeal to the RO for additional development.  Specifically, the Board requested that the RO obtain all inpatient and outpatient clinical records of the Veteran's treatment for heat stroke at Irwin Army and Whitsides Hospitals while assigned to the 9th Medical Battalion/9th Infantry Division, Fort Riley, Kansas, for the approximate time period from August 15, 1966, until service discharge (i.e., October 1966); obtain outstanding records from the Social Security Administration and VA treatment records; and to schedule the Veteran for a VA examination in conjunction with his claim for service connection for PTSD.  On remand, the Board instructed the RO that only if new and material evidence was received to reopen a previously denied claim for service connection for an acquired psychiatric disorder (other than PTSD), should the examiner also provide an opinion as to whether any preexisting acquired psychiatric disorder was aggravated beyond its normal progression during military service.  The requested development has been accomplished and the appeal has returned to the Board for further appellate consideration. 

The Board has bifurcated the claim for service connection for an acquired psychiatric disorder into two separate issues.  Specifically, the Board has recharacterized the issues as whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder (other than PTSD) and entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a personality disorder.  The Board finds that bifurcating the claim is the most proper way of handling the Veteran's appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces). 

In this regard, in an unappealed February 1997 rating decision letter to the Veteran, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a nervous disorder.  Subsequently, in March 1999, VA received the Veteran's claim for service connection for PTSD.  The United States Court of Appeals for the Federal Circuit has held that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims for new and material evidence purposes.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  See also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) ((a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not previously been considered).  Therefore, the Board has determined that a new and material evidence analysis is proper for the acquired psychiatric claim (other than PTSD and originally claimed as a nervous disability) as it was previously adjudicated by the RO; whereas a de novo service connection analysis is proper for the PTSD claim.  See also Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Here, the Veteran's PTSD was not previously adjudicated in any way by the RO; thus, it constitutes a new and distinct claim and does not require new and material evidence.

In addition, the Board notes that following the issuance of the RO's most recent supplemental statement of the case (SSOC) in September 2016, additional VA and private medical records, along with treatise evidence was received into the electronic record.  The law provides that additional pertinent evidence must be referred to the agency of original jurisdiction (AOJ) if such evidence is not accompanied by a waiver of AOJ jurisdiction.  38 C.F.R. § 20.1304(c) (2016).   The Board observes, however, that the newly received VA and private records are not pertinent to the issues on appeal because they are either duplicative of those already of record or contain findings referable to unrelated disabilities.  Thus, a remand to have the RO issue an additional SSOC that addresses this evidence is not required.  Id.  A remand is required, however, for reasons that are discussed in the remand following the decision below. 

In the decision below, the Board will reopen the previously denied claim for service connection for an acquired psychiatric disorder (other than PTSD and originally claimed as a nervous disability).  The underlying claim for service connection for an acquired psychiatric disorder, to include PTSD and a personality disorder, as well as the claims of entitlement to service connection for residuals of a heat stroke; entitlement to service connection for a cardiovascular disability, to include as secondary to PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In a final and unappealed February 1997 decision letter, the RO declined to reopen a previously denied claim for service connection for an acquired psychiatric disability (other than PTSD and originally claimed as a nervous disorder). 

2.  Evidence associated with the record since the February 1997 decision letter, wherein the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder (other than PTSD and originally claimed as a nervous disorder), relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim (i.e, evidence that the Veteran had been depressed since he had suffered heat stroke during service in 1966).


CONCLUSIONS OF LAW

1.  The February 1997 decision letter, wherein the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder (other than PTSD and originally claimed as a nervous disorder) is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder (other than PTSD and originally claimed as a nervous disorder).  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Given the favorable disposition of the new and material claim decided herein, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II. New and Material Evidence Analysis

The Veteran seeks to reopen a claim for service connection for an acquired psychiatric disorder (other than PTSD and originally claimed as a nervous disorder).  After a brief discussion of the laws and regulations governing new and material evidence claims, the Board will analyze the merits of the claim.

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014). Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the evidence added to the record since the RO's final February 1997 denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claim for service connection for an acquired psychiatric disorder (other than PTSD and originally claimed as a nervous disorder).  In its February 1997 decision letter, the RO declined to reopen a previously denied claim for service connection for a nervous disorder because there was no evidence that the Veteran's preexisting personality disorder had been aggravated during military service.  Since the RO's issuance of a February 1997 letter, additional private and VA evidence has been received into the record, notably a June 2005 report, prepared by Dr. G. J.  After a review of the Veteran's history of having suffered from heat injury as a result of having been exposed to extreme heat temperatures during service and a mental status evaluation of the Veteran, to include psychiatric testing, Dr. G. J. concluded that the Veteran had suffered from depression since his 1966 heat stroke incident.  This evidence was not before the RO in February 1997 and it is not cumulative or redundant of the evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim because it tends to show that he has an acquired psychiatric disorder, depression, that is related to an incident of service origin, namely heat stroke.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. §  3.156(b) (2016) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been received into the record since the RO's final February 1997 decision and the claim must be reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder (other than PTSD and originally claimed as a nervous disorder) is reopened, and to that extent only, the appeal is granted.


REMAND

The Board finds that prior to further appellate review of the claims on appeal, additional substantive development is necessary.  The Board will discuss the reasons for remand as it relates to each specific disability in the paragraphs that follow. 

i) Residuals of Heat Stroke

In its April 2015 remand directives, the Board requested that the RO contact the National Personnel Records Center (NPRC) for all inpatient and outpatient clinical records of the Veteran's treatment/hospitalization for heat stroke at Irwin Army Hospital and Whitsides Hospital, Fort Riley, Kansas, for the approximate time period from August 15, 1966 until service discharge (i e, October 1966).  In August 2016, the NPRC indicated that there were no records referable to the Veteran's hospitalization for heat stroke at either Army facility for the time period in question.  On VA Form 9, received by the RO in October 2016, the Veteran's attorney clearly indicated that all inpatient records reflecting the Veteran's hospitalization for heat stroke were with the 9th Infantry Division, 9th Medical Battalion.  (See VA Form 9, received by the RO in October 2016).  Therefore, on remand, the RO should directly contact the 9th Infantry Division, 9th Medical Battalion for all inpatient and/or clinical records of the Veteran's hospitalization for heat stroke for the period from August to October 1966.

ii) Acquired Psychiatric Disorder, to include PTSD and personality disorder

The Veteran contends that he currently suffers from PTSD which began after he had suffered a heat stroke in May 1966 while in AIT (advanced individual training).  At his May 2007 Travel Board hearing, he also stated that he had felt guilt over the fact that he was still alive while two close friends had died in Vietnam.  He also testified that his training had been stressful because his superiors were always pushing and yelling at him.

The Veteran's service treatment records (STRs) disclose that he was psychiatrically normal at the time of his February 1966 entrance examination.  In August 1966, he was admitted with depression, apparently being quite depressed over the "trauma" of training.  He was diagnosed with an inadequate personality manifested by depression and an inability to tolerate Army discipline that had existed prior to service entrance.  At the time of the September 1966 Medical Evaluation Board, he reported stomach trouble, nightmares, depression, bedwetting, nervousness, and excessive drinking.  He was discharged as unfit for further service.  His personnel records indicated that he had performed basic training and training as a medical corpsman.

A review of the Veteran's STRs indicates a diagnosis of an inadequate personality manifested by depression during military service.  It was noted that the personality disorder had existed prior to active duty.  This notation raises the issue of the presumption of soundness and/or aggravation.  38 U.S.C.A. § 1111 (West 2014).  In this regard, the Board notes that certain evidentiary presumptions exist to assist veterans in establishing service connection.  For example, a veteran is presumed to be in sound condition upon entry into service except as to injuries or diseases noted during his entrance medical examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2106).  To rebut this presumption, VA must show by clear and unmistakable evidence both that the injury or disease in question existed prior to service and that it was not aggravated by service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Monroe v. Brown, 4 Vet. App. 513 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991). 

Defects are defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.  VAOPGCPREC 82-90.  Service connection is generally precluded for any such defects.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect, such as a personality disorder or mental deficiency during service, may be service connected.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2016).

VA examined the Veteran to determine the nature and extent of any diagnosed psychiatric disorder, to include PTSD, in September 2016.  At the close of the examination, the VA psychologist concluded, in pertinent part, that the Veteran's diagnosed personality disorder was the result of a pattern that was stable and of long duration and that its onset could be traced back at least to adolescence or early adulthood.  The VA psychologist further opined that it was unlikely that the personality disorder features would be "exacerbated her aggravated" beyond their natural progression by any of the events that occurred during his military service.  The VA psychologist did not address whether there is evidence of additional disability due to aggravation during service of the diagnosed personality disorder by a superimposed disease or injury, notably the Veteran's exposure to excess heat temperatures during service.  (Parenthetically, the Board observes that the Veteran has submitted weather reports showing that temperatures during his period of training exceeded 100 degrees, which confirms that he was exposed to very hot weather in service.)  Accordingly, the Board finds that a supplemental medical opinion from the September 2016 VA psychologist is needed in this case. 

iii) TDIU and cardiovascular disease, to include as secondary to PTSD

In light of this remand, the Board notes that the claims of entitlement to TDIU and service connection for a cardiovascular disease, to include as secondary to PTSD, are intertwined with the claims for service connection for residual of a heat injury and an acquired psychiatric disorder, to included PTSD and a personality disorder; accordingly, they, too, must be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED to the RO for the following action:

1.  Contact the 9th Infantry Division (9th Medical Battalion) and request all clinical and/or inpatient records of the Veteran's treatment and hospitalization for heat stroke for the period from August 1, 1966 until service discharge (i.e., October 12, 1966).

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the electronic record.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2016).

2.  After the development in directive one (1) has been accomplished and any additional records are associated with the electronic record, return the electronic record to the provider of the September 2016 VA PTSD examination report and opinion, so that an addendum opinion can be provided.  If the September 2016 VA psychologist is unavailable, the electronic record should be forwarded to another VA psychologist or appropriate clinician.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire electronic record must be reviewed by the September 2016 VA psychologist, or other reviewing clinician, prior to responding to the following question:
   
As to the Veteran's diagnosed personality disorder, is it at least as likely as not (i.e., probability of 50 percent or greater), that it was aggravated during active duty service by a superimposed disease or injury, notably the Veteran's confirmed exposure to excessive temperatures during military service?

In answering this question, the September 2016 VA psychologist, or other reviewing clinician, is hereby notified that the Board has conceded that the Veteran was exposed to excessive temperatures at Fort Riley, Kansas, during active military service.  
   
If an opinion cannot be expressed without resort to speculation, please discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his attorney should be issued an SSOC that addresses all evidence received since issuance of the September 2016 SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


